In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-423 CR

____________________


CHRISTOPHER C. WASHINGTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 99060




MEMORANDUM OPINION

	On August 13, 2007, the trial court sentenced Christopher C. Washington on a
conviction for possession of a controlled substance with sequenced prior felony convictions. 
Washington filed a notice of appeal on August 20, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
district clerk has provided the trial court's certification to the Court of Appeals.
	On August 28, 2007, we notified the parties that we would dismiss the appeal unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
  
								STEVE McKEITHEN
								         Chief Justice
 

Opinion Delivered October 17, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.